



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ebagua, 2017 ONCA 706

DATE: 20170911

DOCKET: 59830

MacPherson, Rouleau and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Junior Ebagua

Appellant

Anthony Moustacalis, for the appellant

N. Devlin, for the respondent

Heard: September 8, 2017

On appeal from the conviction entered on December 11,
    2014 by Justice Leslie Baldwin of the Ontario Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

We have reviewed the record and agree with the appellants submission
    that the ineffective assistance of counsel in this case shows that the validity
    of the verdict is undermined and the procedures at trial were unfair resulting
    in a miscarriage of justice. The Crown concedes that the appeal should be
    allowed on this basis.

[2]

As a result the appeal is allowed, the conviction set aside and a new
    trial ordered.


